DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 11/16/2021.
Claims 2-5, 7, 9-11, 13, and 17-19 are canceled. 
Claims 1, 6, 8, 12, 14 and 20 are amended.
Claims 1, 6, 8, 12, 14-16 and 20 are pending.
Claims 1, 6, 8, 12, 14-16 and 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
101
The claim does recite a potential additional element but the it does not integrate the judicial exception into a practical application. 
The claims recite “decrypting the first payment confirmation message with a second key of the key pair.” According to the specification (¶ 48, 60), “the merchant terminal 220 may decrypt the payment confirmation message with a second key of the key pair….” Decryption itself is an abstract idea, it is a mathematical equation, which is made easier with a key. The disclosure does not expand on how the decryption is done, therefore as decryptions are mathematical formulations that are solved, decrypting a message with transaction information, goes towards the abstract idea of verification of a customer’s information for a transaction by collecting customer information and comparing it. It does not integrate the abstract idea into a practical application. 
The subject-matter rejection is retained.
112(a)
Due to Applicant’s cancellation of claims, the prior 112 rejection is withdrawn.  
103
Ozzie teaches and being encrypted with a first key of a key pair; decrypting the first payment confirmation message with a second key of the key pair (¶ 34-37, 47, 102, 168); 
Ozzie-  Only if that data was encrypted with a true and valid vendor public key will the HSM be capable of decrypting this data access key using the vendor's private key contained within. …This eliminates the security risk of an unauthorized entity obtaining access to the encrypted data in the device. Possession of the device by a requesting entity can be shown when the requesting entity transmits a device unlock request to the vendor, which is securely encoded and displayed as a bar code (e.g., QR code). The device unlock request data, previously encrypted by the vendor's public key, includes a symmetric encryption key that can be used to request that the phone and its storage be unlocked. The device unlock request data that is transmitted to the vendor includes information that uniquely identifies the specific device hardware, such as its IMEI, WiFi MAC, Bluetooth (“BT”) MAC addresses, or other device identification information. Strong cryptography ensures that the data encoded in the device unlock request transmission cannot be decrypted by anyone other than the receiving vendor. (¶ 34, 35)

obtaining second identification information from the second device through short distance communication between the first device and the second device, the obtaining comprising the first device positioned within 4 cm of the second device (¶ 35, 36, 46, 49, 50, 133);
Claim Interpretation – According to the disclosure(¶ 32), “Short distance communication technologies may include technologies such as Near Field Communication (“NFC”), Bluetooth, ZigBee, and WiFi. For example, NFC is a set of short-range wireless technologies, typically requiring a short distance (e.g. 4 cm or less) for communicating between NFC devices. ” For the purpose of claim interpretation, the distance of 4 cm can be attributed to an NFC communication range. 
Ozzie -  In one embodiment, while the device unlock request screen is being displayed, the operating system software of the locked device would ensure that the device is continuously broadcasting a simple “ping” message on both WiFi, and BT or other similar wireless protocol (e.g., Zygbee, near field communications (“NFC”) protocols, etc.). According to another embodiment, the requesting entity uses, for example, software scanner applications to observe the WiFi and BT MAC addresses or other device identification information. The requesting entity then includes the IMEI, WiFi MAC, BT MAC addresses, and/or other device identification information as part of the standard forms issued by the requesting entity to the vendor for security verification purposes. (¶ 36)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 8, 12, 14-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard

The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a process, claim 8 and 14 are directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving … by scanning … first payment confirmation message …decrypting the first payment confirmation message…  identifying the …information … obtaining second …information … determining that the first … information is not consistent with the second … information and providing a notification ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle of mitigating risk, specifically, verification of a customer’s information for a transaction by collecting customer information and comparing it.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does recite a potential additional element but the it does not integrate the judicial exception into a practical application. 
The claims recite “decrypting the first payment confirmation message with a second key of the key pair.” According to the specification (¶ 48, 60), “the merchant terminal 220 may decrypt the payment confirmation message with a second key of the key pair….” Decryption itself is an abstract idea, it is a mathematical equation, which is made easier with a key. The disclosure does not expand on how the decryption is done, therefore as decryptions are mathematical formulations that are solved, decrypting a message with transaction information, goes towards the abstract idea of verification of a customer’s information for a transaction by collecting customer information and comparing it. It does not integrate the abstract idea into a practical application. 
501 or a personal mobile phone 502,” which are capable of short range communication. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in mitigating risk by verifying identification information before a transaction as performed by a generic computer. 
Dependent claims 6, 12, 15 and 20 are drawn to the abstract idea of verification of identification information.
Claim 16 describes information in the message. 
 
The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical 
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 6, 12, 15, 16 and 20 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 8, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method...  receiving a first payment confirmation message from a second device by scanning a machine-readable code of the second device, the first payment confirmation 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16… When a consumer needs to make a mobile payment to a merchant using a mobile phone, the merchant may request that the consumer scan a machine-readable code,…  the merchant terminal 220 may receive the payment confirmation message by scanning the machine-readable code presented by the consumer terminal 210….” The limitation claims the described functions being performed by “one or more processors”. The claim recites a first device performing the functions. First, the disclosure does not describe the merchant or user devices having one or more processors. The recited “computer system/server 12 ” is not described as a user or merchant system. The claims are broader than the written description of the claims, as there aren’t multiple memories or processors for the first or second devices. There is a lack of written description for the claims. Dependent claim 12 is rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (2019/0311355) (“Kulkarni”), and in view of Ozzie (2018/0192287) (“Ozzie”).
Regarding claim 1, Kulkarni discloses receiving a first payment confirmation message from a second device by scanning a machine-readable code of the second device, the first payment confirmation message: being obtained by the second device from a payment server, including first payment-related information and first identification information, (¶ 24-26, 29-36, 38, 45, 51, 52, 54, 60; claim 4); 
Kulkarni- The message or image generated by the issuer bank and sent to the customer's mobile may also be scanned or have a picture taken by the merchant website, which may then be decoded and processed as a payment request, …  Any sophisticated methods of QR code scanning may be employed by the merchant for online purchases. A bank may issue a crypto message and push it to the user ' s mobile device after successfully per forming authentication / authorization . The crypto message may be uploaded to the merchant website for decryption and processing for payment clearance … . As part of this approval or rejection , the bank may issue an encrypted code via a QR code , a bar code , a hash value , or any other suitable cryptic format ( step 5 ) … The message may also contain transaction details , such as customer id , bank id , customer authentication result , authorization details , and spend limit details . The customer may then use the code as payment authorization and a submission request to the merchant website ( e . g . , the customer may upload to the merchant website ) … , server of the bank 403 may send an encrypted code to 

identifying, in response to the decrypting, the first identification information from the first payment confirmation message (¶ 27, 29, 30, 34, 38, 51, 53; claim 4); 
Kulkarni - The merchant software may initiate decryption of the code and verification of the code ' s authenticity by pinging the corresponding issuer bank …., the Txn code may still be received on the mobile device by providing the customer ' s mobile phone number on the merchant website… The message may also contain transaction details , such as customer id , bank id , customer authentication result , authorization details , and spend limit details . The customer may then use the code as payment authorization and a submission request to the merchant website ( e . g . , the customer may upload to the merchant website ) . (¶ 27, 29, 30)

determining that the first identification information is not consistent with the second identification information; and (¶ 31, 39, 51); 
Kulkarni - For example , the merchant software may determine whether an amount of the purchase is within the authorized spend limits of the user based on 

providing a notification in response to the first identification information being not consistent with the second identification information (¶ 35).  
Kulkarni- The user may input the OTAC into the merchant website , which may then request verification of the OTAC from the bank . The bank then confirms or rejects the transaction to the merchant depending on the outcome of the second factor authentication (¶ 35)

Kulkarni does not disclose and being encrypted with a first key of a key pair; decrypting the first payment confirmation message with a second key of the key pair, obtaining second identification information from the second device through short distance communication between the first device and the second device;.


Ozzie-  Only if that data was encrypted with a true and valid vendor public key will the HSM be capable of decrypting this data access key using the vendor's private key contained within. …This eliminates the security risk of an unauthorized entity obtaining access to the encrypted data in the device. Possession of the device by a requesting entity can be shown when the requesting entity transmits a device unlock request to the vendor, which is securely encoded and displayed as a bar code (e.g., QR code). The device unlock request data, previously encrypted by the vendor's public key, includes a symmetric encryption key that can be used to request that the phone and its storage be unlocked. The device unlock request data that is transmitted to the vendor includes information that uniquely identifies the specific device hardware, such as its IMEI, WiFi MAC, Bluetooth (“BT”) MAC addresses, or other device identification information. Strong cryptography ensures that the data encoded in the device unlock request transmission cannot be decrypted by anyone other than the receiving vendor. (¶ 34, 35)

obtaining second identification information from the second device through short distance communication between the first device and the second device (¶ 35, 36, 46, 49, 50, 133);
Ozzie -  In one embodiment, while the device unlock request screen is being displayed, the operating system software of the locked device would ensure that the device is continuously broadcasting a simple “ping” message on both WiFi, and BT or other similar wireless protocol (e.g., Zygbee, near field communications (“NFC”) protocols, etc.). According to another embodiment, the requesting entity uses, for example, software scanner applications to observe the WiFi and BT MAC addresses or other device identification information. The requesting entity then includes the IMEI, WiFi MAC, BT MAC addresses, and/or other device identification information as part of the standard forms issued by the requesting entity to the vendor for security verification purposes. (¶ 36)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kulkarni and Ozzie in order to provide verification of device identification information to the vendor that are encrypted in the QR data and strengthen the security of mobile devices  (Ozzie; ¶ 2, 3, 36).
Regarding claim 8, Kulkarni discloses one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (¶ 5, 49-52; claim 8); 
Kulkarni- A non-transitory, computer-readable storage medium comprising instructions that when executed by a computer, cause the computer to perform a 413 can be any suitable device capable of executing instructions to perform operations for server 411. Processing circuitry 413 may include microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, processing circuitry, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. For example, processing circuitry 413 may be any central processing unit (CPU), such as the Pentium processor, the Intel Centrino processor, and so on. ..  the system memory 417 may be any suitable device capable of storing computer-readable data and instructions. For example, the system memory 417 may include logic in the form of software applications, random access memory (RAM) or read only memory (ROM). (¶ 49, 50; claim 8)

receiving a first payment confirmation message from a second device by scanning a machine-readable code of the second device, the first payment confirmation message: being obtained by the second device from a payment server, including first payment-related information and first identification information, (¶ 24-26, 29-36, 38, 45, 51, 52, 54, 60; claim 4); 
Kulkarni- The message or image generated by the issuer bank and sent to the customer's mobile may also be scanned or have a picture taken by the merchant website, which may then be decoded and processed as a payment request, …  Any sophisticated methods of QR code scanning may be employed by the merchant for online purchases. A bank may issue a crypto message and push it 

identifying, in response to the decrypting, the first identification information from the first payment confirmation message (¶ 27, 29, 30, 34, 38, 51, 53; claim 4); 
Kulkarni - The merchant software may initiate decryption of the code and verification of the code ' s authenticity by pinging the corresponding issuer bank …., the Txn code may still be received on the mobile device by providing the customer ' s mobile phone number on the merchant website… The message may 

determining that the first identification information is not consistent with the second identification information; and Page 3 of 13Appl. No. 16/429,219 Reply to Office Action of September 22, 2021 (¶ 31, 39, 51); 
Kulkarni - For example , the merchant software may determine whether an amount of the purchase is within the authorized spend limits of the user based on the spent limit details included in the message . For example , the message from the bank could define a spend limit of an amount per purchase from a particular merchant ( e . g . , $ 500 from one store ) , a total amount permitted to be spent within a particular time period ( e . g . , $ 1000 per day ) , or any other suitable spend limit . In an embodiment where the encrypted code is time bound , the merchant may also determine whether the time period for accessing the encrypted code has expired or whether it is still within the time bound limits , (¶ 31)

providing a notification in response to the first identification information being not consistent with the second identification information (¶ 35).  
Kulkarni- The user may input the OTAC into the merchant website , which may then request verification of the OTAC from the bank . The bank then confirms or 

Kulkarni does not disclose and being encrypted with a first key of a key pair; decrypting the first payment confirmation message with a second key of the key pair; obtaining second identification information from the second device through short distance communication between the first device and the second device, the obtaining comprising the first device positioned within 4 cm of the second device.

Ozzie teaches and being encrypted with a first key of a key pair; decrypting the first payment confirmation message with a second key of the key pair (¶ 34-37, 47, 102, 168); 
Ozzie-  Only if that data was encrypted with a true and valid vendor public key will the HSM be capable of decrypting this data access key using the vendor's private key contained within. …This eliminates the security risk of an unauthorized entity obtaining access to the encrypted data in the device. Possession of the device by a requesting entity can be shown when the requesting entity transmits a device unlock request to the vendor, which is securely encoded and displayed as a bar code (e.g., QR code). The device unlock request data, previously encrypted by the vendor's public key, includes a symmetric encryption key that can be used to request that the phone and its storage be unlocked. The device unlock request data that is transmitted to the vendor includes information that uniquely identifies the specific device hardware, 

obtaining second identification information from the second device through short distance communication between the first device and the second device, the obtaining comprising the first device positioned within 4 cm of the second device (¶ 35, 36, 46, 49, 50, 133);
Claim Interpretation – According to the disclosure(¶ 32), “Short distance communication technologies may include technologies such as Near Field Communication (“NFC”), Bluetooth, ZigBee, and WiFi. For example, NFC is a set of short-range wireless technologies, typically requiring a short distance (e.g. 4 cm or less) for communicating between NFC devices. ” For the purpose of claim interpretation, the distance of 4 cm can be attributed to an NFC communication range. 
Ozzie -  In one embodiment, while the device unlock request screen is being displayed, the operating system software of the locked device would ensure that the device is continuously broadcasting a simple “ping” message on both WiFi, and BT or other similar wireless protocol (e.g., Zygbee, near field communications (“NFC”) protocols, etc.). According to another embodiment, the requesting entity uses, for example, software scanner applications to observe the WiFi and BT MAC addresses or other device identification information. The 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kulkarni and Ozzie in order to provide verification of device identification information to the vendor that are encrypted in the QR data and strengthen the security of mobile devices  (Ozzie; ¶ 2, 3, 36).
Regarding claim 14, Kulkarni discloses receive a payment confirmation message from a second device by scanning a machine-readable code of the second device, the payment confirmation message: being obtained by the second device from a payment server, including payment-related information corresponding to a payment and first identification information (¶ 24-26, 29-35, 38, 45, 51, 52, 54, 60; claim 4); 
Kulkarni- The message or image generated by the issuer bank and sent to the customer's mobile may also be scanned or have a picture taken by the merchant website, which may then be decoded and processed as a payment request, …  Any sophisticated methods of QR code scanning may be employed by the merchant for online purchases. A bank may issue a crypto message and push it to the user ' s mobile device after successfully per forming authentication / authorization . The crypto message may be uploaded to the merchant website for decryption and processing for payment clearance … . As part of this approval or rejection , the bank may issue an encrypted code via a QR code , a bar code , a hash value , or any other suitable cryptic format ( step 5 ) … The message may 
identify, in response to the program instructions to decrypt, the first identification information from the payment confirmation message (¶ 27, 29, 30, 34, 38, 51, 53; claim 4); 
Kulkarni - The merchant software may initiate decryption of the code and verification of the code ' s authenticity by pinging the corresponding issuer bank …., the Txn code may still be received on the mobile device by providing the customer ' s mobile phone number on the merchant website… The message may also contain transaction details , such as customer id , bank id , customer authentication result , authorization details , and spend limit details . The customer may then use the code as payment authorization and a submission request to the merchant website ( e . g . , the customer may upload to the merchant website ) . (¶ 27, 29, 30)

determine whether the first identification information is consistent with the second identification information; wherein, in response to determining that the first identification information is not consistent with the second identification information (¶ 31, 39, 51); 
Kulkarni - For example , the merchant software may determine whether an amount of the purchase is within the authorized spend limits of the user based on the spent limit details included in the message . For example , the message from the bank could define a spend limit of an amount per purchase from a particular merchant ( e . g . , $ 500 from one store ) , a total amount permitted to be spent within a particular time period ( e . g . , $ 1000 per day ) , or any other suitable spend limit . In an embodiment where the encrypted code is time bound , the merchant may also determine whether the time period for accessing the encrypted code has expired or whether it is still within the time bound limits , (¶ 31)

the program instructions further cause the computer to provide a notification on the first device; and wherein, in response to determining that the first identification information is consistent with the second identification information (¶ 35).  
Kulkarni- The user may input the OTAC into the merchant website , which may then request verification of the OTAC from the bank . The bank then confirms or rejects the transaction to the merchant depending on the outcome of the second factor authentication (¶ 35)


Kulkarni- The bank may then verify the OTAC from the merchant software, and if verified, the payment may be processed successfully. Upon successful processing, the merchant may charge the issuer bank the exact amount, which is sent back to the issuer bank in an acknowledgement message to apply on the customer's account for billing. (¶ 30)

Kulkarni does not disclose and being encrypted with a first key of a key pair; decrypt the first payment confirmation message with a second key of the key pair; obtain second identification information from the second device through short distance communication between a first device and the second device.
Ozzie teaches and being encrypted with a first key of a key pair; decrypt the first payment confirmation message with a second key of the key pair (¶ 34-37, 47, 102, 168); 
Ozzie-  Only if that data was encrypted with a true and valid vendor public key will the HSM be capable of decrypting this data access key using the vendor's private key contained within. …This eliminates the security risk of an unauthorized entity obtaining access to the encrypted data in the device. Possession of the device by a requesting entity can be shown when the requesting entity transmits a device unlock request to the vendor, which is securely encoded and displayed as a bar code (e.g., QR code). The device unlock request data, previously encrypted by the vendor's public key, includes a 

obtain second identification information from the second device through short distance communication between a first device and the second device (¶ 35, 36, 46, 49, 50, 133);
Ozzie -  In one embodiment, while the device unlock request screen is being displayed, the operating system software of the locked device would ensure that the device is continuously broadcasting a simple “ping” message on both WiFi, and BT or other similar wireless protocol (e.g., Zygbee, near field communications (“NFC”) protocols, etc.). According to another embodiment, the requesting entity uses, for example, software scanner applications to observe the WiFi and BT MAC addresses or other device identification information. The requesting entity then includes the IMEI, WiFi MAC, BT MAC addresses, and/or other device identification information as part of the standard forms issued by the requesting entity to the vendor for security verification purposes. (¶ 36)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kulkarni and Ozzie in order to 
Regarding claim 15, Kulkarni discloses wherein verifying the payment comprises comparing at least a part of the payment-related information with payment-related information previously stored in the first device (¶ 31).  
Regarding claim 16, Kulkarni discloses wherein the payment confirmation message includes a time stamp indicating a time of the payment being made; and wherein verifying the payment comprises determining the time stamp being within a time limit specified by the first device (¶ 26, 31, 38).
Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (2019/0311355) (“Kulkarni”), in view of Ozzie (2018/0192287) (“Ozzie”) and further in view of Lee et al. (2013/0019110) (“Lee”).
Regarding claims 6, 12 and 20, neither Kulkarni nor Ozzie teaches wherein the first identification information comprise a first IMEI number and the second identification information comprises a second IMEI number. Lee teaches wherein the first identification information comprise a first IMEI number and the second identification information comprises a second IMEI number (¶ 54, 55, 70, 71).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kulkarni, Ozzie and Lee in order to ensure the integrity of information transmitted  (Lee; ¶ 55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang, (US 2012/0330845) teaches the payer barcode along with the merchant verifying the code information.
Kapaya (WO 2016059486) teaches the merchant scanning code, and decrypting the message with decryption keys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685